                        BEFORE THE UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION

In re: HOTEL BOOKING ADA LITIGATIONS                              MDL No. ____________


                                CORRECTED PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on
Multidistrict Litigation, I hereby certify that copies of the foregoing Motion for Transfer, Schedule of
Actions and Certificate of Service were served by Email or First Class Mail on October 19, 2020, to the
following:

Clerks of Court served by First Class Mail:

Clerk of Court
District of Columbia
333 Constitution Ave. N.W.
Washington DC 20001

Clerk of Court
Middle District of Georgia
115 E Hancock Avenue
Athens GA 30601

Clerk of Court
Northern District of Georgia
75 Ted Turner Drive NW #2211
Atlanta GA 30303

Clerk of Court
Southern District of Georgia
801 Gloucester St #222
Brunswick GA 31520

Clerk of Court
Central District of Illinois
600 E Monroe Steet #226
Springfield IL 62701

Clerk of Court
Southern District of Illinois
750 Missouri Ave
East St. Louis, IL 62201

Clerk of Court
District of Massachusetts
1 Courthouse Way
Boston MA 02210
Clerk of Court
District of Maryland
101 West Lombard St
Baltimore MD 21201

Clerk of Court
District of Maine
202 Harlow St #357
Bangor ME 04401

Clerk of Court
Northern District of New York
445 Broadway
Albany NY 12207

Clerk of Court
Western District of Pennsylvania
700 Grant St #3110
Pittsburgh PA 15219

Clerk of Court
Western District of Texas
501 W 5th Street #1100
Austin TX 78701

Clerk of Court
Eastern District of Wisconsin
125 S Jefferson St #102
Green Bay WI 54301

Parties

Sarwar v. 1061 31st Street LLC, 1:20-cv-02601-RC (DDC)

Counsel for Plaintiff served by email:       Unrepresented served via First Class Mail:

                                             1061 31st Street LLC
Tristan Wade Gillespie                       1061 31st Street N.W.
5150 Cottage Farm Rd.                        Washington DC 20007
Johns Creek, GA 30022
(404) 276-7277
Email: gillespie.tristan@gmail.com
Sarwar v. Tudor LP, 1:20-cv-02775-TJK (DDC)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:
Tristan Wade Gillespie                         1 Tudor L.P. c/o Hensley Park Hotel
5150 Cottage Farm Rd.                          926 Massachusetts Ave. N.W.
Johns Creek, GA 30022                          Washington DC 20001
(404) 276-7277
Email: gillespie.tristan@gmail.com

Sarwar v. Omkar Raj 2017 LLC, 3:20-cv-00099-CDL (M.D.Ga.)

                                               Unrepresented served via First Class Mail:
Counsel for Plaintiff served by email:         Omkar Raj 2017 LLC
Tristan Wade Gillespie                         Quality Inn Loganville
5150 Cottage Farm Rd.                          4200 Atlanta Hwy. #78
Johns Creek, GA 30022                          Loganville, GA 30052
(404) 276-7277
Email: gillespie.tristan@gmail.com

Sarwar v. Chatuge Resort Inc.,2:20-cv-00215-SCJ (N. D. Ga.)

                                               Unrepresented served via First Class Mail:
Counsel for Plaintiff served by email:         Chatuge Resort Inc.
Tristan Wade Gillespie                         Lake Chatuge Lodge
5150 Cottage Farm Rd.                          653 US 76
Johns Creek, GA 30022                          Hiawassee GA 30546
(404) 276-7277
Email: gillespie.tristan@gmail.com

Counsel for Plaintiff served by email:
Thomas B. Bacon
Thomas B. Bacon P.A.
644 N. McDonald Street
Mount Dora, FL 32757
(954) 478-7811
tbb@thomasbaconlaw.com

Sarwar v. Maruti Investors of America Inc., 2:20-cv-00216-SCJ (N.D.Ga.)

                                               Unrepresented served via First Class Mail:
Counsel for Plaintiff served by email:         Maruti Investors of America Inc.
Tristan Wade Gillespie                         Quality Inn
5150 Cottage Farm Rd.                          4880 US Highway 129
Johns Creek, GA 30022                          Jefferson GA 30549
(404) 276-7277
Email: gillespie.tristan@gmail.com
Counsel for Plaintiff served by email:
Thomas B. Bacon
Thomas B. Bacon P.A.
644 N. McDonald Street
Mount Dora, FL 32757
(954) 478-7811
tbb@thomasbaconlaw.com


Sarwar v. Jay Nidhi Inc., 5:20-cv-00124-LGW-BWC (S.D. Ga.)

Counsel for Plaintiff served by email:              Counsel for Jay Nidhi Inc. via email:
Tristan Wade Gillespie                              Deepa N. Subramanian
5150 Cottage Farm Rd.                               Ogletree, Deakins, Nash, Smoak & Stewart, PC
Johns Creek, GA 30022                               191 Peachtree Street, NE Suite 4800
(404) 276-7277                                      Atlanta, GA 30303
Email: gillespie.tristan@gmail.com                  (404) 881-1300
                                                    deepa.subramanian@ogletree.com

Sarwar v. Karan LLC, 4:20-cv-00222-WTM-CLR, (S.D. Ga.)

Counsel for Plaintiff served by email:              Counsel for Karan LLC. via email:
Tristan Wade Gillespie                              Sarah H. Lamar
5150 Cottage Farm Rd.                               Hunter Maclean Exley & Dunn P.C.
Johns Creek, GA 30022                               200 E. Saint Julian Street
(404) 276-7277                                      Savannah GA 31412-0048
Email: gillespie.tristan@gmail.com                  912-236-0261
                                                    slamar@huntermaclean.com

Sarwar v. Elim Ke Inc., 2:20-cv-02273 (C.D. Ill):

Counsel for Plaintiff served by email:              Unrepresented served via First Class Mail:
Kimberly Ann Corkill                                Elim Ke Inc.
CORKILL LAW FIRM PLLC                               Lincoln Lodge
7 N Coyle St                                        403 W University Avenue
Pensacola, FL 32502                                 Urbana IL 61801
850-375-3475
Email: kimberlyatlaw@gmail.com

Counsel for Plaintiff served by email:
Thomas B Bacon
THOMAS B. BACON P.A.
644 N Mcdonald St
Mount Dora, FL 32757
954-478-7811
Email: tbb@thomasbaconlaw.com
Sarwar v. Amanda Kay Wilkinson, 3:20-cv-01045-JPG (S.D. Ill.)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:
Kimberly A. Corkill                            Amanda Kay Wilkinson
Corkill Law Firm, P.L.L.C                      Lincoln Suites
7 N. Coyle Street                              105 W. Trefz Drive
Pensacola, FL 32502                            Marshall, IL 62241
850-375-3475
Fax: 877-828-4446
Email: kimberlyatlaw@gmail.com

Sarwar v. R.F. Daly Realty LLC, 1:20-cv-11774-WGY (D. Mass.)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:
John A. Curseaden                              R.F. Daly Realty LLC
John A. Curseaden, Esq., P.C.                  Craigville Beach Inn
101 Great Road, Suite 151                      369 South Main St.
Bedford, MA 01730                              Centreville MA 02632
978-852-3801
Email: curseadenlaw@gmail.com


Sarwar v. Aaria Hospitality LLC, 1:20-cv-11779-DJC (D. Mass.)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:
John A. Curseaden                              Aaria Hospitality LLC
John A. Curseaden, Esq., P.C.                  Heritage House Hotel
101 Great Road, Suite 151                      259 Main St.
Bedford, MA 01730                              Hyannis, MA 02601
978-852-3801
Email: curseadenlaw@gmail.com

Sarwar v. Hyannis Travel Inn Realty Trust, 1:20-cv-11780-IT (D. Mass)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:
John A. Curseaden                              Hyannis Travel Inn Realty Trust
John A. Curseaden, Esq., P.C.                  Hyannis Travel Inn
101 Great Road, Suite 151                      18 North Street
Bedford, MA 01730                              Hyannis, MA 02601
978-852-3801
Email: curseadenlaw@gmail.com
Sarwar v. Red Jacket Beacon L.P., 1:20-cv-11781-IT (D. Mass.)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:
John A. Curseaden                              Red Jacket Beacon L.P.
John A. Curseaden, Esq., P.C.                  Red Jacket Beach Resort & Spa
101 Great Road, Suite 151                      One South Shore Drive
Bedford, MA 01730                              South Yarmouth MA 02664
978-852-3801
Email: curseadenlaw@gmail.com

Sarwar v. Boxborough Regency LLC, 1:20-cv-11783-NMG (D. Mass.)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:
John A. Curseaden                              Boxborough Regency LLC
John A. Curseaden, Esq., P.C.                  242 Adams Place
101 Great Road, Suite 151                      Boxborough MA 01719
Bedford, MA 01730
978-852-3801
Email: curseadenlaw@gmail.com

Sarwar v. The Wagon Wheel Motel Inc., 3:20-cv-11782-MGM (D. Mass.)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:
John A. Curseaden                              The Wagon Wheel Motel Inc.
John A. Curseaden, Esq., P.C.                  484 Pittsfield Road
101 Great Road, Suite 151                      Lenox MA 01240.
Bedford, MA 01730
978-852-3801
Email: curseadenlaw@gmail.com

Sarwar v. Concord's Colonia Inn One LLC, 1:20-cv-11850-FDS (D. Mass.)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:
John A. Curseaden                              Concord's Colonial Inn One LLC
John A. Curseaden, Esq., P.C.                  48 Monument Square
101 Great Road, Suite 151                      Concord MA 01742
Bedford, MA 01730
978-852-3801
Email: curseadenlaw@gmail.com

Sarwar v. Steele Properties, 1:20-cv-02667-JMC (D. Md.)

Counsel for Plaintiff served by email:         Counsel for Defendant via Email
Tristan Wade Gillespie                         Gorman E. Getty III
5150 Cottage Farm Rd.                          Gorman E. Getty III PA
Johns Creek, GA 30022                          23 Washington Street
(404) 276-7277                                 Cumberland MD 21502
Email: gillespie.tristan@gmail.com             (301) 777-8032
                                               ggetty@ggettylaw.com
Sarwar v. Lavale Hospitality LLC, 1:20-cv-02668 (D. Md.)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
Tristan Wade Gillespie                        Lavale Hospitality LLC
5150 Cottage Farm Rd.                         Motel 6
Johns Creek, GA 30022                         12310 Winchester Rd SW
(404) 276-7277                                LaVale, MD 21502
Email: gillespie.tristan@gmail.com

Sarwar v. Hotel Gunter 2018 LLC, 1:20-cv-02829 (D. Md.)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
Tristan Wade Gillespie                        Hotel Gunter 2018 LLC
5150 Cottage Farm Rd.                         11 W Main St
Johns Creek, GA 30022                         Frostburg MD 21532
(404) 276-7277
Email: gillespie.tristan@gmail.com

Sarwar v. Auburn Fireside Inn LLC, 2:20-cv-00355 (D. Maine)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
DANIEL G. RUGGIERO                            Auburn Fireside Inn LLC
LAW OFFICE OF DANIEL RUGGIERO                 Fireside Inn & Suites
275 GROVE STREET SUITE 2-400                  1777 Washington Street S
NEWTON, MA 02466                              Auburn ME 04210
 339-237-0343
 Email: druggieroesq@gmail.com


Sarwar v. Bipin-Seth Inc., 2:20-cv-12744-JMV-JBC (D. N.J.)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
Tristan Wade Gillespie                        Bipin-Seth Inc.
5150 Cottage Farm Rd.                         OYO Hotel
Johns Creek, GA 30022                         610 US 1
(404) 276-7277                                Edison NJ 08817
Email: gillespie.tristan@gmail.com

Sarwar v. Town House Motor Inn Inc., 6:20-cv-01060-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
Peter Sverd                                   Town House Motor Inn Inc.
Law Offices of Peter Sverd, PLLC              318 S Main Street
225 Broadway Suite 613                        Oneonta NY 13820
New York, NY 10007
(646) 751-8743
Email: psverd@sverdlawfirm.com
Sarwar v. Dobbins Real Estate LLC, 1:20-cv-01111-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:       Unrepresented served via First Class Mail:
Peter Sverd                                  Dobbins Real Estate LLC
Law Offices of Peter Sverd, PLLC             Motel Cambridge
225 Broadway Suite 613                       51 S Park Street
New York, NY 10007                           Cambridge NY 12816
(646) 751-8743
Email: psverd@sverdlawfirm.com

Sarwar v. Swordfish Realty LLC, 1:20-cv-01108-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:       Unrepresented served via First Class Mail:
Peter Sverd                                  Swordfish Realty LLC
Law Offices of Peter Sverd, PLLC             Dunham's Bay Resort
225 Broadway Suite 613                       2999 NY 91
New York, NY 10007                           Lake George NY 12845
(646) 751-8743
Email: psverd@sverdlawfirm.com

Sarwar v. Jayesh Patel, 5:20-cv-01117-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:       Unrepresented served via First Class Mail:
Peter Sverd                                  Javesh Patel
Law Offices of Peter Sverd, PLLC             Econo Lodge Inn
225 Broadway Suite 613                       5396 S Bay Rd
New York, NY 10007                           N Syracuse NY 13212
(646) 751-8743
Email: psverd@sverdlawfirm.com

Sarwar v. Golden Arrow LLC, 8:20-cv-01110-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:       Unrepresented served via First Class Mail:
Peter Sverd                                  Golden Arrow LLC
Law Offices of Peter Sverd, PLLC             Golden Arrow Lakeside Resort
225 Broadway Suite 613                       2559 Main Stret
New York, NY 10007                           Lake Placid NY 12946
(646) 751-8743
Email: psverd@sverdlawfirm.com

Sarwar v. 18718 NY 28 LLC, 3:20-cv-01119-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:       Unrepresented served via First Class Mail:
Peter Sverd                                  18718 NY 28 LLC
Law Offices of Peter Sverd, PLLC             OYO Buena Vista
225 Broadway Suite 613                       18718 NY 28
New York, NY 10007                           Delhi NY 13753
(646) 751-8743
Email: psverd@sverdlawfirm.com
Sarwar v. Resort Holdings LP LLC, 8:20-cv-01161-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:      Unrepresented served via First Class Mail:
Peter Sverd                                 Resort Holdings LP LLC
Law Offices of Peter Sverd, PLLC            Whiteface Inn
225 Broadway Suite 613                      7 Whiteface Inn l.n.
New York, NY 10007                          Lake Placid NY 12946
(646) 751-8743
Email: psverd@sverdlawfirm.com

Sarwar v. Maplewood Inn LLC, 5:20-cv-01171-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:      Unrepresented served via First Class Mail:
Peter Sverd                                 Maplewood Inn LLC
Law Offices of Peter Sverd, PLLC            400 7th North St
225 Broadway Suite 613                      Liverpool NY 13088
New York, NY 10007
(646) 751-8743
Email: psverd@sverdlawfirm.com

Sarwar v. ESA 0504 Inc., 5:20-cv-01174-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:      Unrepresented served via First Class Mail:
Peter Sverd                                 ESA 0504 Inc.
Law Offices of Peter Sverd, PLLC            Extended Stay America
225 Broadway Suite 613                      6630 Old Collamer Rd
New York, NY 10007                          East Syracuse NY 13057
(646) 751-8743
Email: psverd@sverdlawfirm.com

Sarwar v. William Waldy, 8: 20-cv-01173-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:      Unrepresented served via First Class Mail:
Peter Sverd                                 William Waldy
Law Offices of Peter Sverd, PLLC            Alpine Country Inn & Suites
225 Broadway Suite 613                      5647 NYS Route 86
New York, NY 10007                          Wilmington NY 12997
(646) 751-8743
Email: psverd@sverdlawfirm.com

Sarwar v. Fayetteville Hotel Ownership LLC, 5:20-cv-01177-TJM-ATB (N.D.N.Y.)

Counsel for Plaintiff served by email:      Unrepresented served via First Class Mail:
Peter Sverd                                 Fayetteville Hotel Ownership LLC
Law Offices of Peter Sverd, PLLC            Craftsman Inn
225 Broadway Suite 613                      7300 E Genesee St
New York, NY 10007                          Fayetteville NY 13066
(646) 751-8743
Email: psverd@sverdlawfirm.com
Sarwar v. Saleem Mohammad, 2:20-cv-01391-NY (W.D.Pa.)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
Tristan Wade Gillespie                        Alex M. Lacey.
5150 Cottage Farm Rd.                         Dentons Cohen & Grigsby PC
Johns Creek, GA 30022                         625 Liberty Avenue
(404) 276-7277                                Pittsburgh PA 15222
Email: gillespie.tristan@gmail.com            (412) 297-4642
                                              alex.lacey@dentons.com

Sarwar v. Hotel and Stuff Inc. and Hiland Terrace Corp, 2:20-cv-01393-CB (W.D.Pa.)

Counsel for Plaintiff served by email:        Counsel for Defendant Hotels and Stuff
Tristan Wade Gillespie                        J. Allen Roth             .
5150 Cottage Farm Rd.                         757 Lloyd Ave #B
Johns Creek, GA 30022                         Latrobe PA 15650
(404) 276-7277                                (724) 537-0939
Email: gillespie.tristan@gmail.com            lawmatters@yahoo.com

                                              Unrepresented served via personally handing:
                                              Hiland Terrace Corp.
                                              14390 Route 30
                                              North Huntingdon, PA 15642



Sarwar v. Millenium Hotels Inc., 2:20-cv-01469-RJC (W.D.Pa.)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
Tristan Wade Gillespie                        Millenium Hotels Inc.     .
5150 Cottage Farm Rd.                         Comfort Inn
Johns Creek, GA 30022                         1340 Lebanon Church Road
(404) 276-7277                                West Mifflin PA 15236
Email: gillespie.tristan@gmail.com


Sarwar v. Ajnisha Builders LLC, 5:20-cv-01098-JKP (W.D.Tx.)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
Philip Michael Cullen , III                   Ajnisha Builders LLC
Philip Michael Cullen III, Chartered          Motel 6
621 S. Federal Hwy, Ste. Four                 1403 Highway 97 East
Fort Lauderdale, FL 33301                     Jourdanton TX 78026
954-462-0600
 Email: CULLENIII@AOL.COM



Sarwar v. Minu LLC, 5:20-cv-01165-DAE (W.D. Tx.)
Counsel for Plaintiff served by email:       Unrepresented served via First Class Mail:
Philip Michael Cullen , III                  Minn LLC
Philip Michael Cullen III, Chartered         Pleasanton Executive Inn
621 S. Federal Hwy, Ste. Four                1927 W Oaklawn Road
Fort Lauderdale, FL 33301                    Pleasanton TX 78064
954-462-0600
 Email: CULLENIII@AOL.COM
Sarwar v. Rameshbhai Patel and Kokilaban Patel, 7:20-cv-00239-DC (W.D.Tx.)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
Philip Michael Cullen , III                   Rameshbhaj Patel
Philip Michael Cullen III, Chartered          Kokilaban Patel
621 S. Federal Hwy, Ste. Four                 TexAnn Motel
Fort Lauderdale, FL 33301                     805 E Palestine Ave
954-462-0600                                  Palestine TX 75801
 Email: CULLENIII@AOL.COM

Sarwar v. Bay Motel & Family Restaurant, 1:20-cv-01447-WCG (E.D. Wisc.)

Counsel for Plaintiff served by email:        Counsel for the Defendant served by email:
Tristan Wade Gillespie                   .    Jonathan T. Smies
5150 Cottage Farm Rd.                         Godfrey & Kahn SC
Johns Creek, GA 30022                         200 S. Washington St. – STE 100
(404) 276-7277                                Green Bay, WI 54307
Email: gillespie.tristan@gmail.com            (920) 432-9300
                                              jsmies@gklaw.com

                                             Counsel for the Defendant served by email:
                                             Matthew J. Stoiber
                                             Godfrey & Kahn SC
                                             200 S. Washington St. – STE 100
                                             Green Bay, WI 54307
                                             (920) 432-9300
                                             mstoiber@gklaw.com

Sarwar v. MAA LLC, 1:20-cv-01448-WCG (E.D. Wisc.)

Counsel for Plaintiff served by email:        Unrepresented served via First Class Mail:
Tristan Wade Gillespie                        MAA LLC              .
5150 Cottage Farm Rd.                         Economy Inn
Johns Creek, GA 30022                         1704 S. Ashland Ave.
(404) 276-7277                                Green Bay, WI 54304
Email: gillespie.tristan@gmail.com
Respectfully submitted,

HOTELS AND STUFF INC.


/s/ J. Allen Roth, Esq.___________________
J. Allen Roth, Esq.
757 Lloyd Avenue #B
Latrobe PA 15650
(724) 537-0939 Telephone
lawmatters@yahoo.com

COUNSEL FOR MOVANT
